UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4572



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES D. ABBOTT, a/k/a John Jasper Roberson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CR-00-106)


Submitted:   January 16, 2001             Decided:    March 19, 2001


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Stephen Welch, L.A. Smokey Brown, Jr., THE WELCH LAW FIRM, P.C.,
Greenwood, South Carolina, for Appellant. J. Rene Josey, United
States Attorney, Isaac Johnson, Jr., Assistant United States Attor-
ney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James D. Abbott appeals the district court’s April 12, 2000,

denial of his motion to suppress evidence seized from a rental car

in which he was a passenger.

     We hold the district court did not err in concluding the

evidence was admissible, and we affirm on the reasoning the court

articulated at the hearing on motion to suppress the evidence. See

Whren v. United States, 517 U.S. 806, 813 (1996); United States v.

Hassan El, 5 F.3d 726, 730 (4th Cir. 1993).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not significantly aid in the decisional

process.




                                                         AFFIRMED




                                2